United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1793
                                   ___________

Robert Terrence Jackson,                *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
State of Iowa,                          * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: December 12, 2005
                                Filed: December 16, 2005
                                 ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Terrence Jackson appeals the district court’s1 dismissal of his habeas
petition. We affirm.


      Jackson placed his petition in the prison mail system on October 19, 2003, and
it was filed with the district court on October 28, 2003. Jackson’s “maximum
discharge date” from supervised release was October 30, 2003. The district court, in


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
review of Jackson’s habeas petition, found Jackson was discharged from his term of
supervised release on September 30, 2003.


       Federal jurisdiction exists over petitions for habeas relief only when such relief
is sought by persons “in custody in violation of the Constitution or laws or treaties of
the United States.” 28 U.S.C. § 2241(c)(3); 28 U.S.C. § 2254(a). A federal district
court is without jurisdiction to address the merits of a section 2254 petition where the
habeas petitioner – who has served his state sentence and has been discharged from
supervised release – is no longer “in custody” for his state conviction. Charlton v.
Morris, 53 F.3d 929, 929 (8th Cir. 1995). Upon finding Jackson was discharged from
supervised release prior to the filing of his habeas petition, the district court dismissed
the petition. This appeal followed.


       In habeas cases, we review the district court’s findings of fact for clear error
and its legal conclusions de novo. Reagan v. Norris, 365 F.3d 616, 621 (8th Cir.
2004). “A district court’s choice between two permissible views of evidence cannot
be clearly erroneous.” Estate of Davis v. Delo, 115 F.3d 1388, 1393-94 (8th Cir.
1997).


       The district court based its finding Jackson was discharged from supervised
release on September 30, 2003, based upon a September 30, 2003, entry by Jackson’s
parole officer which notes the officer informed Jackson he was discharged from
parole, the file was purged, and the case closed. The entry also indicates the officer
had not received Jackson’s discharge papers as of September 30, 2003.


       Jackson does not challenge the accuracy or authenticity of the case note entry.
Instead, he asserts he was not discharged until he signed the discharge papers. We do
not find this argument compelling. Jackson was never informed his discharge from

                                            -2-
parole was dependent upon signing the discharge papers. Accordingly, we conclude
the district court’s finding Jackson was discharged from supervised release on
September 30, 2003, is not clearly erroneous. As such, the district court correctly
determined it did not have jurisdiction to entertain the habeas petition. We therefore
affirm the district court’s dismissal of Jackson’s habeas petition.
                       ______________________________




                                         -3-